     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 1 of 32 Page ID #:15308



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      DIANA L. PAULI (Cal. Bar No. 150289)
4     Assistant United States Attorney
      International Narcotics, Money Laundering,
5       and Racketeering Section
           1400 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-3899
           Facsimile: (213) 894-0142
8          E-mail:    diana.pauli@usdoj.gov

9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
      UNITED STATES OF AMERICA,                 No. CR 08-713(C)-DSF
14
                  Plaintiff,                    UNITED STATES’ OPPOSITION TO
15                                              DEFENDANT’S MOTION TO REDUCE
                       v.                       SENTENCE PURSUANT TO 18 U.S.C.
16                                              § 3582(C)(1)(A): EXHIBITS
      SALVADOR SENDIS RAMIREZ,
17
                  Defendant.
18
19
            Plaintiff United States of America, by and through its counsel
20
      of record, the United States Attorney for the Central District of
21
      California, hereby files this opposition to defendant’s motion to
22
      reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).
23
            This opposition is based upon the attached memorandum of points
24
      and authorities, the separately filed exhibits, the files and records
25
      \\
26
      \\
27

28
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 2 of 32 Page ID #:15309



1     in this case, and such further evidence and argument as the Court may

2     permit.

3       Dated: November 2, 2020             Respectfully submitted,

4                                           NICOLA T. HANNA
                                            United States Attorney
5
                                            BRANDON D. FOX
6                                           Assistant United States Attorney
                                            Chief, Criminal Division
7

8                                                 /s/
                                            DIANA L. PAULI
9                                           Assistant United States Attorney
10                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 3 of 32 Page ID #:15310



1                                    TABLE OF CONTENTS
2     DESCRIPTION                                                                  PAGE

3     I.    INTRODUCTION...................................................1

4     II.   STATEMENT OF FACTS.............................................1

5           A.    Defendant’s Crimes and Sentence...........................1

6           B.    Incarceration and Projected Release Date..................2

7           C.    Defendant’s Current Motion for Compassionate Release......3

8           D.    The Bureau of Prisons’ and Congress’s Response to
                  COVID-19..................................................3
9
      III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE......................6
10
      IV.   ARGUMENT.......................................................8
11
            A.    Defendant Has Failed to Demonstrate an “Extraordinary
12                and Compelling” Reason to Allow Release in His Case.......9

13                1.    Defendant is not medically eligible for
                        compassionate release................................9
14
                  2.    Defendant remains a danger to the community,
15                      likewise defeating his eligibility..................13

16          B.    Even If Defendant Were Otherwise Eligible, 18 U.S.C.
                  § 3553(a) Factors Do Not Support a Shorter Sentence......14
17
      V.    CONCLUSION....................................................17
18
19

20

21

22

23

24

25

26

27

28

                                               i
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 4 of 32 Page ID #:15311



1                                  TABLE OF AUTHORITIES
2     DESCRIPTION                                                              PAGE(S)

3     FEDERAL CASES
4     Dillon v. United States,
           560 U.S. 817 (2010).....................................6, 7, 10
5
      United States v. Alam,
6          ––– F.3d ---,
           2020 WL 2845694 (6th Cir. Jun. 2, 2020)........................3
7
      United States v. Applewhite,
8          No. 08-CR-60037,
           2020 WL 137452 (D. Or. Jan. 13, 2020).....................13, 14
9
      United States v. Ayon-Nunez,
10         No. 16-CR-130-DAD,
           2020 WL 704785 (E.D. Cal. Feb. 12, 2020)......................15
11
      United States v. Brooker,
12         2020 WL 5739712 (2nd Cir. September 25, 2020).................10

13    United States v. Chambliss,
           948 F.3d 691 (5th Cir. 2020)...................................8
14
      United States v. Ebbers,
15         --- F. Supp. 3d. ---,
           2020 WL 91399 (S.D.N.Y. Jan. 8, 2020).......................8, 9
16
      United States v. Eberhart,
17         2020 WL 1450745 (N.D. Cal. Mar. 25, 2020).................10, 11

18    United States v. Gileno,
           2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020)...............15
19
      United States v. Gotti,
20         No. 02-CR-743,
           2020 WL 497987 (S.D.N.Y. 2020)................................13
21
      United States v. Greenhut,
22         No. 18-CR-48-CAS,
           2020 WL 509385 (C.D. Cal. Jan. 31, 2020).......................8
23
      United States v. Hamilton,
24         715 F.3d 328 (11th Cir. 2013)..................................8

25    United States v. Hernandez,
           2020 WL 5203428 (E.D. Cal. Sept. 1, 2020)......................5
26
      United States v. Hir,
27         517 F.3d 1081 (9th Cir. 2008).................................13

28

                                              ii
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 5 of 32 Page ID #:15312



1                           TABLE OF AUTHORITIES (CONTINUED)
2     DESCRIPTION                                                                  PAGE

3     United States v. Mangarella,
           No. 06-CR-151,
4          2020 WL 1291835 (W.D.N.C. Mar. 16, 2020).......................8

5     United States v. Nasirun,
           No. 99-CR-367,
6          2020 WL 686030 (M.D. Fla. Feb. 11, 2020)......................10

7     United States v. Raia,
           954 F.3d 594 (3d Cir. 2020).............................1, 9, 11
8
      United States v. Risley,
9          2020 U.S. Dist. (E.D. Cal. Aug. 17, 2020)......................5
10    United States v. Rodriguez,
           CR 11-148-JVS,
11         ECF No. 2021 (C.D. Cal. Mar. 21, 2020).........................1

12    United States v. Shah,
           No. 10-70-CJC, ECF No. 329, at 3..............................15
13
      United States v. Urso,
14         No. 03-CR-1382,
           2019 WL 5423431 (E.D.N.Y. Oct. 23, 2019)......................13
15
      United States v. Wages,
16         271 F. App’x 726 (10th Cir. 2008)..............................8

17    United States v. Willingham,
           No. CR113-010,
18         2019 WL 6733028 (S.D. Ga. Dec. 10, 2019).......................9
19    United States v. Willis,
           382 F. Supp. 3d 1185 (D.N.M. 2019).............................8
20
      STATUTES
21
      18 U.S.C. § 3142(g)............................................13, 14
22
      18 U.S.C. § 3553(a).....................................1, 14, 16, 17
23
      18 U.S.C. § 3582...............................................passim
24
      18 U.S.C. § 4205(g)............................................11, 16
25
      28 U.S.C. § 994(t)..............................................7, 14
26

27

28

                                             iii
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 6 of 32 Page ID #:15313



1                           TABLE OF AUTHORITIES (CONTINUED)
2     DESCRIPTION                                                                  PAGE

3     OTHER AUTHORITIES
4     BOP, COVID-19 Coronavirus (updated daily at 12pm Pacific),
           available at https://www.bop.gov/coronavirus/index.jsp
5          (last visited November 1, 2020) ...............................5

6     California Executive Order N-33-20 (March 19, 2020),
           available at https://covid19.ca.gov/img/Executive-Order-N-
7          33-20.pdf.....................................................14

8     Centers for Disease Control, Coronavirus Disease 2019 (COVID-
           19)--People Who Are At Higher Risk, available at
9          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
           precautions/people-at-higher-risk.html (last accessed
10         November 1, 2020) ........................................... 12
11    Department of Justice, Statement of BOP Director and Medical
           Director Before the Senate Committee on the Judiciary (Jun.
12         2, 2020),
           available at
13         https://www.bop.gov/resources/news/pdfs/06022020_written_st
           atement.pdf....................................................4
14
      Federal Bureau of Prisons, Overview of COVID-19 Pandemic
15         Response Plan, August 31, 2020 available at
           https://www.bop.gov/foia/docs//Overview_of_COVID_Pandemic_R
16         esponse_Plan_08312020.pdf......................................4

17    Federal Bureau of Prisons Program Statement No. 5050.50,
           Compassionate Release/Reduction in Sentence: Procedures for
18         Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January
           17, 2019),
19         available at
           https://www.bop.gov/policy/progstat/5050_050_EN.pdf.......11, 16
20
      Federal Bureau of Prisons,
21         Correcting Myths About BOP and COVID-19,
           available at
22         https://www.bop.gov/coronavirus/docs/correcting_myths_and_m
           isinformation_bop_covid19.pdf..................................5
23
      Federal Bureau of Prisons, Action Plan Phase V (Mar. 31, 2020),
24         available at
           https://www.bop.gov/resources/news/20200331_covid19_action_
25         plan_5.jsp.....................................................4

26    Federal Bureau of Prisons, Update on COVID-19 (Mar. 24, 2020),
           available at
27         https://www.bop.gov/resources/news/pdfs/20200324_bop_press_
           release_covid19_update.pdf.....................................4
28

                                              iv
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 7 of 32 Page ID #:15314



1                           TABLE OF AUTHORITIES (CONTINUED)
2     DESCRIPTION                                                                  PAGE

3     Federal Bureau of Prisons, Updates to BOP COVID-19 Action Plan:
           Inmate Movement (Mar. 19, 2020),
4          available at
           https://www.bop.gov/resources/news/20200319_covid19_update.
5          jsp ..........................................................4

6     REGULATIONS
7     USSG § 1B1.13..................................................passim

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               v
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 8 of 32 Page ID #:15315



1                         MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           “The COVID-19 pandemic is gripping the nation.          But that is a

4     fate that affects all citizens, . . . not simply those incarcerated.”

5     Order, United States v. Rodriguez, CR 11-148-JVS, ECF No. 2021 (C.D.

6     Cal. Mar. 21, 2020).      Thus, the “mere existence of COVID-19 in

7     society and the possibility that it may spread to a particular prison

8     alone cannot independently justify compassionate release.”             United

9     States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).           Nevertheless,
10    without satisfying 18 U.S.C § 3582(c)(1)(A)’s eligibility criteria;

11    based on speculation about an COVID-19 outbreak at USP Lompoc (where

12    there are currently no inmate cases and four staff cases); and while

13    ignoring the 18 U.S.C. § 3553(a) factors and his continuing danger to

14    the community, defendant seeks immediate--and permanent--release from

15    custody.    (ECF No. 2502, “Motion.”)       Neither statutory authority nor

16    public health demands such a windfall.         Moreover, defendant’s logic

17    would endorse the mass, permanent release of convicted criminals into

18    a pandemic, without regard for the factors justifying their sentences
19    or for the Bureau of Prisons’ (BOP’s) aggressive efforts to address

20    COVID-19.    That is not a way to fight disease.         It is not a way to

21    protect the public.

22          Defendant’s compassionate-release motion must be dismissed,

23    defendant is neither eligible for nor entitled to compassionate

24    release.

25    II.   STATEMENT OF FACTS
26          A.    Defendant’s Crimes and Sentence
27          Salvador Sendis-Ramirez (“defendant”) was charged in a large

28    drug conspiracy.      Defendant was the subject of several wiretaps
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 9 of 32 Page ID #:15316



1     during the course of the investigation.         Intercepted calls showed

2     defendant was responsible for obtaining and redistributing

3     substantial amounts of methamphetamine.         The methamphetamine was

4     transported from Mexico to Southern California.           Defendant had

5     multiple methamphetamine customers who, in turn, resold it.

6     Defendant’s home was searched on December 8, 2011, where

7     approximately five kilograms of actual methamphetamine, a firearm,

8     drug proceeds, pay/owe sheets, and the type of scales used to weigh

9     drugs were found.      In his plea agreement, defendant agreed that his
10    role in the drug-trafficking conspiracy involved at least 1.5
11    kilograms of actual methamphetamine.         He also admitted defendant
12    possessed a firearm (and the ammunition for it) in furtherance of
13    defendant’s drug trafficking activity.         (ECF 1767, ¶ 17, pp. 9-11.)
14          Defendant’s guideline computation in the Presentence Report
15    (“PSR”) was a base offense level of 35 and Criminal History Category
16    1 with a resulting guideline range of 168 to 210 months.            (PSR, p.
17    4.)   The parties recommended that the court impose a fifteen-year
18    term.      (ECF 1957, p.15; ECF 1916, p. 5).      This was consistent with
19    the plea agreement’s terms.

20          This Court sentenced defendant to a total term of 180 months,

21    which consisted of the 120-month mandatory minimum term for the § 846

22    drug conspiracy count followed by a consecutive, 60-month mandatory

23    minimum sentence for the § 924(c) count.          (ECF 1971.)

24          B.      Incarceration and Projected Release Date
25          Defendant is currently serving his sentence at USP Lompoc.             His

26    projected release date is four years away, September 18, 2024.

27

28

                                               2
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 10 of 32 Page ID #:15317



1            C.    Defendant’s Current Motion for Compassionate Release
2            In July 2020, defendant submitted a request for early release

3      and/or home confinement and a request for compassionate release to

4      the Warden and it was denied soon thereafter. (Govt. Exs. 4, 5.)

5            Now, before this Court, defendant claims entitlement to release

6      based on his completed treatment for Valley Fever

7      (Coccidioidomycosis), magnified by the risk of COVID-19. 1           He also

8      claims to be a “stroke survivor” yet there appears to be no evidence

9      of such a significant medical event reflected in his recent medical
10     files or recitations of defendant’s medical history.
11           The foundation of defendant’s compassionate-release motion,
12     however, are allegations about the potential for an uncontained
13     COVID-19 outbreak at hid BOP facility where currently there are no
14     inmate cases and four staff cases.
15           D.    The Bureau of Prisons’ and Congress’s Response to COVID-19
16           The political branches have not been “insensitive in responding

17     to the COVID-19 pandemic.”       United States v. Alam, ––– F.3d ---, 2020

18     WL 2845694, at *5 (6th Cir. Jun. 2, 2020).         To the contrary, BOP has
19     taken aggressive steps to protect inmates’ health and to resist the

20     spread of COVID-19.      DOJ, Statement of BOP Director and Medical

21     Director Before the Senate Committee on the Judiciary (Jun. 2, 2020)

22

23           1 Defendant’s recent BOP medical records are filed separately
       and under seal as Government’s Exhibits 1 and 2. Also filed under
24     seal is defendant’s transfer history that shows his movements to and
       from hospitals and the like. Defendant is being treated for elevated
25     cholesterol and also has Reynaud’s Phenomenon. In his request for
       release or home confinement to the Warden, defendant stated he was
26     hospitalized for 5 weeks with pneumonia. Govt. Ex. 4. This seems to
       be inaccurate. It appears from medical records he had bacterial
27     pneumonia in March 2019, although a lengthy hospital stay isn’t
       reflected in the records. (Govt. Ex. 1, pp. 34-36; Govt. Ex. 3.) Nor
28     do his claims of having movement and movement planning limitations
       (seem to be supported by his medical records. (Mot. p. 2.)
                                          3
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 11 of 32 Page ID #:15318



1      (“BOP Senate Testimony”), available at

2      https://www.bop.gov/resources/news/pdfs/06022020_written_statement.pd

3      f.

4                  1.    COVID-19-specific safety precautions

5            “[M]aintaining safety and security of BOP institutions is [the

6      BOP’s] highest priority.”       BOP, Updates to BOP COVID-19 Action Plan:

7      Inmate Movement (Mar. 19, 2020), available at

8      https://www.bop.gov/resources/news/20200319_covid19_update.jsp.             The

9      BOP has never underestimated the threat of infectious disease.             To
10     the contrary, the BOP has a “well-established history of managing and
11     responding to communicable disease outbreaks.”          BOP Senate Testimony
12     at 2.
13           The BOP implemented its Pandemic Influenza Protocol in January

14     2020, modified as a COVID-19 Action Plan.         BOP, Action Plan Phase V

15     (Mar. 31, 2020) (“Action Plan Phase V”), available at

16     https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp

17           Since then, the BOP has serially escalated its response.            BOP,

18     Bureau of Prisons Update on COVID-19 (Mar. 24, 2020), available at
19     https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_co

20     vid19_update.pdf.

21           On August 31, 2020, the BOP adopted a comprehensive Pandemic

22     Response Plan that applies to all BOP facilities.           Federal Bureau of

23     Prisons, Overview of COVID-19 Pandemic Response Plan, August 31, 2020

24     available at

25     https://www.bop.gov/foia/docs//Overview_of_COVID_Pandemic_Response_Pl

26     an_08312020.pdf (“Pandemic Response Plan”).          The eleven modules of

27     the Pandemic Plan provide for each BOP facility to prepare for,

28     respond to, and recover from outbreaks of COVID-19.           Id.

                                               4
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 12 of 32 Page ID #:15319



1            Meanwhile, the BOP has continued working with the CDC,

2      confirming that its approach aligns with current CDC guidance for

3      COVID management in correctional facilities.          Federal Bureau of

4      Prisons, Correcting Myths About BOP and COVID-19, at 1, available at

5      https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformat

6      ion_bop_covid19.pdf (“Correcting Myths”).

7            The gravity and severity of these measures reflect BOP’s

8      commitment to fighting COVID-19 and protecting inmates.            However, BOP

9      of course has not been immune from the pandemic.          Currently, at
10     defendant’s facility (USP Lompoc), there are no inmates who are
11     diagnosed with COVID-19 and only four staff. 2         An additional 148

12     previously diagnosed inmates at USP Lompoc have recovered.            Across

13     the country, 1,692 BOP inmates in BOP custody---out of a total of

14     about 150,000---are currently diagnosed with COVID-19; an additional

15     16, 036 have recovered.      BOP, COVID-19 Coronavirus (updated daily at

16     12pm Pacific), available at

17     https://www.bop.gov/coronavirus/index.jsp (last visited November 1,

18     2020).   COVID-19-positive inmates are (or were) isolated from fellow
19     inmates and receiving medical treatment.         Correcting Myths, supra, at

20     2.   “Inmates whose conditions cannot be managed within the

21     institution are sent to the local hospital[.]”          Id.

22
       2  Earlier in the pandemic, Lompoc federal prison was a hotspot
23     within the BOP for Covid 19 infections. There have since been
       changes made at Lompoc in procedures and protocols which resulted in
24
       a significant reduction in cases as mentioned above. As discussed in
25     United States v. Hernandez, 2020 WL 5203428 (E.D. Cal. Sept. 1, 2020)
       Lompoc has made changes and implemented sufficient protocols that the
26     prison is now able to adequately respond, monitor, and care for its
       inmates in relation to Covid 19. See also, United States v. Risley,
27     2020 U.S. Dist. LEXIS 148078, *17 (E.D. Cal. Aug. 17, 2020) (and
       cases cited therein).
28

                                               5
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 13 of 32 Page ID #:15320



1            As stated above, on August 31, 2020, BOP issued new modules to

2      standardize its response across all of its facilities.           A clear

3      illustration that BOP continues to monitor and adjust its protocols.

4            Of course, “as warned by the Surgeon General of the United

5      States, [the BOP] expect[s] to have more cases as the virus continues

6      to spread in the general community,” but they “will continue to

7      diligently support all persons system-wide while doing everything

8      [they] can to do [their] part in mitigating the spread of the virus.”

9      Statement from BOP Director, supra.
10     III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE
11           A compassionate-release motion is a request for a permanent

12     reduction in a defendant’s federal sentence.          A district court

13     generally “may not modify a term of imprisonment once it has been

14     imposed.”    18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S.

15     817, 824–25 (2010).      Compassionate release is one of the few

16     exceptions to this rule, allowing a court to “reduce the term of

17     imprisonment (and . . . impose a term of probation or supervised

18     release with or without conditions that does not exceed the unserved
19     portion of the original term of imprisonment)[.]”           18 U.S.C.

20     § 3582(c)(1).

21           Because this relief is both drastic and permanent, it is subject

22     to strict statutory conditions.

23           First, a district court can evaluate a defendant’s request for

24     compassionate release only “after the defendant has fully exhausted

25     all administrative rights” before the BOP.         18 U.S.C.

26     § 3582(c)(1)(A).

27           Second, in evaluating compassionate-release requests, courts

28     must follow both the statute and relevant, binding policy statements.

                                               6
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 14 of 32 Page ID #:15321



1      See id.; 28 U.S.C. § 994(t); USSG § 1B1.13.          Pursuant to those

2      authorities, to be eligible for compassionate release, a defendant

3      must demonstrate: (1) the existence of extraordinary and compelling

4      reasons, within the meaning of the statute; and (2) that he is not a

5      danger to the community.      18 U.S.C. § 3582(c)(1)(A).       Specifically,

6      the statute requires that any reduction be “consistent with

7      applicable policy statements issued by the Sentencing Commission”--in

8      this case, USSG § 1B1.13.       Id.   As the Supreme Court recognized in

9      Dillon, 560 U.S. at 827, because § 3582(c) permits a sentencing
10     reduction only where it is “consistent with applicable policy

11     statements issued by the Sentencing Commission,” such policy

12     statements are binding on a court determining eligibility.

13           USSG § 1B1.13 explicitly defines the “extraordinary and

14     compelling reasons” that make a defendant eligible for compassionate

15     release.    See 28 U.S.C. § 994(t).      They include, as relevant here,

16     (1) a “terminal illness”; (2) a serious medical condition “that

17     substantially diminishes the ability of the defendant to provide

18     self-care within the environment of a correctional facility and from
19     which he or she is not expected to recover”; or (3) a defendant who

20     is at least 65 years old, is experiencing a serious deterioration in

21     physical or mental health because of the aging process, and “has

22     served at least 10 years or 75 percent of his or her term of

23     imprisonment, whichever is less.”        USSG § 1B1.13 (other grounds

24     omitted).    USSG § 1B1.13, comment. (n.1(A)-(B)).        “[R]ehabilitation

25     of the defendant is not, by itself, an extraordinary and compelling

26     reason for purposes of this policy statement.”          Id., comment. (n.3).

27           Defendant bears the burden to prove both that he has “exhausted

28     all administrative rights” and that “extraordinary and compelling

                                               7
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 15 of 32 Page ID #:15322



1      reasons” exist to support his motion.         18 U.S.C. § 3582(c)(1)(A); see

2      United States v. Greenhut, No. 18-CR-48-CAS,

3      2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (defendant bears the

4      burden of establishing entitlement to sentencing reduction); United

5      States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (“defendant,

6      as the § 3582(c)(2) movant, bears the burden of establishing”

7      eligibility).

8            Third, even for defendants who are statutorily eligible,

9      compassionate release is a “rare” and “extraordinary” remedy, within
10     district courts’ discretion to deny.        United States v. Chambliss, 948
11     F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, No.

12     06-CR-151, 2020 WL 1291835, at *2–*3 (W.D.N.C. Mar. 16, 2020).

13     Specifically, “it is a rare case in which health conditions present

14     an ‘exceptional reason’” to allow for release where detention would

15     otherwise be warranted.      See, e.g., United States v. Wages, 271 F.

16     App’x 726, 728 (10th Cir. 2008) (collecting pre-trial detention

17     cases); accord United States v. Willis, 382 F. Supp. 3d 1185, 1188

18     (D.N.M. 2019) (“most courts treat compassionate release ‘due to
19     medical conditions [a]s ... a rare event.”).          This reluctance to

20     expansively apply compassionate release is grounded in a concern that

21     any less narrow application would yield significant sentencing

22     disparities.     United States v. Ebbers, 432 F. Supp. 3d 421, 430

23     (S.D.N.Y. 2020).

24     IV.   ARGUMENT
25           Defendant’s claims must fail: he is not eligible for

26     compassionate release and, even if he were, the COVID-19 crisis does

27     not justify a permanent, irrevocable reduction in his sentence, a

28

                                               8
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 16 of 32 Page ID #:15323



1      sentence that is comprised of two, separate mandatory minimum terms

2      that this court imposed to run consecutively.

3            A.    Defendant Has Failed to Demonstrate an “Extraordinary and
                   Compelling” Reason to Allow Release in His Case
4
             Defendant has failed to establish his eligibility for
5
       compassionate release.      As the Third Circuit recently held, “[w]e do
6
       not mean to minimize the risks that COVID-19 poses in the federal
7
       prison system,” but the “mere existence of COVID-19 in society and
8
       the possibility that it may spread to a particular prison cannot
9
       independently justify compassionate release”--particularly given
10
       “BOP’s statutory role, and its extensive and professional efforts to
11
       curtail the virus’s spread.”       Raia, 954 F.3d at 597.
12
             “The First Step Act did not revise the substantive criteria for
13
       compassionate release”--criteria that is set forth in the Sentencing
14
       Commission’s binding “policy statement,” USSG 1B1.13.           Ebbers, 2020
15
       WL 91399, at *4—*5; 18 U.S.C. § 3582(c)(1)(A).          Here, defendant does
16
       not identify an “extraordinary and compelling reason warrant[ing]” a
17
       reduction under that definition.        18 U.S.C. § 3582(c)(1)(A).       He is
18
       thus ineligible for compassionate release.
19
                   1.    Defendant is not medically eligible for compassionate
20                       release

21           As a matter of law, a defendant is eligible for compassionate

22     release only if he can demonstrate “extraordinary and compelling

23     reasons warrant[ing] such a reduction,” “consistent with applicable

24     policy statements issued by the Sentencing Commission.”            Id.   Thus,

25     as courts have recognized, Congress intended that the “Sentencing

26     Commission, not the judiciary, determine what constitutes an

27     appropriate use of the ‘compassionate release’ provision.”            United

28     States v. Willingham, No. CR113-010, 2019 WL 6733028, at *2 (S.D. Ga.

                                               9
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 17 of 32 Page ID #:15324



1      Dec. 10, 2019) (noting split in authority).          Cf. United States v.

2      Brooker, 2020 WL 5739712 (2nd Cir. September 25, 2020) (noting split

3      in authority and ruling against the government).          The Sentencing

4      Commission’s policy statement--USSG § 1B1.13--is thus binding on this

5      Court under the better-reasoned line of authority.           See Dillon, 560

6      U.S. at 827; see, e.g., United States v. Nasirun, No. 8:99-CR-367,

7      2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020).

8            “General concerns about possible exposure to COVID-19 do not

9      meet the criteria for extraordinary and compelling reasons for a
10     reduction in sentence set forth in the Sentencing Commission’s policy
11     statement[.]”     United States v. Eberhart, 2020 WL 1450745, *2 (N.D.
12     Cal. Mar. 25, 2020).      Those criteria include, as relevant here:

13              •   The medical condition “of the defendant”: specifically,
14                  whether the defendant has either a “terminal illness” or a
15                  “serious physical or medical condition” that “substantially
16                  diminishes the ability of the defendant to provide self-
17                  care within the environment of a correctional facility and
18                  from which he . . . is not expected to recover.”         USSG
19                  § 1B1.13, comment. (n.1(A)(i)-(ii));

20              •   The “age of the defendant”: specifically, whether defendant
21                  is “at least 65 years old,” is “experiencing a serious

22                  deterioration in physical or mental health because of the

23                  aging process,” and has served at least 10 years or 75% of

24                  his term of imprisonment.      Id., comment. (n. 1(B)); or

25              •   “As determined by the Director of the Bureau of Prisons,
26                  there exists in the defendant’s case an extraordinary and

27                  compelling reason other than, or in combination with,” his

28

                                              10
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 18 of 32 Page ID #:15325



1                  illness, age, and family circumstances.         Id., comment.

2                  (n.1(D)). 3

3            The global COVID-19 pandemic is not a factor specific to

4      defendant’s case at all--and, while his anxieties are certainly not

5      frivolous, he offers no case-specific facts establishing his

6      eligibility for compassionate release under USSG § 1B1.13.            Although

7      identifying some specific health concerns, defendant primarily

8      emphasizes the general risk of COVID-19: arguments that are general,

9      wide-ranging, and would apply to essentially every inmate presently
10     in custody.
11           “[T]he mere existence of COVID-19 in society and the possibility

12     that it may spread to a particular prison alone cannot independently

13     justify compassionate release.”        Raia, 954 F.3d at 597; see also

14     Eberhart, 2020 WL 1450745 at *2 (N.D. Cal. Mar. 25, 2020) (“a

15     reduction of sentence due solely to concerns about the spread of

16     COVID-19 is not consistent with the applicable policy statement of

17     the Sentencing Commission as required by § 3582(c)(1)(A).”).            To

18     classify COVID-19 as an extraordinary and compelling reason, by
19     itself, would be inconsistent with the text of the statute and the

20     policy statement.     Moreover, it would have detrimental real-world

21     effects: interfering with BOP’s organized anti-COVID-19 efforts,

22     resulting in the inequitable treatment of inmates, and undercutting

23     the strict criteria BOP employs to determine inmates’ eligibility for

24

25
             3Thus, the Court may consider factors set forth in the relevant
26     BOP regulation governing compassionate release: BOP Program Statement
       No. 5050.50, Compassionate Release/Reduction in Sentence: Procedures
27     for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January 17,
       2019), available at
28     https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Those factors
       make no material difference here.
                                         11
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 19 of 32 Page ID #:15326



1      sentence reductions and home confinement.         Section 3582(c)(1)(A)

2      contemplates sentence reductions for specific individuals, not the

3      widespread prophylactic release of inmates and the modification of

4      lawfully imposed sentences to deal with a viral pandemic.

5            Defendant’s documented health issues do not alter this

6      conclusion.    Although defendant had Valley Fever with spores (but no

7      nodular change) in his lungs evident in CT scans, the Centers for

8      Disease Control has not identified this illness as a high-risk factor

9      for COVID-19.     Nor does it identify Reynaud’s Phenomenon.         See
10     generally Centers for Disease Control, Coronavirus Disease 2019

11     (COVID-19)--People Who Are At Higher Risk, available at

12     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

13     precautions/people-at-higher-risk.html (last accessed November 1,

14     2020).

15           Defendant’s health concerns do not, by themselves, satisfy USSG

16     § 1B1.13: defendant is not, for example, terminally ill, or subject

17     to a serious and unrecoverable condition that makes him unable to

18     “provide self-care” within a BOP facility.         USSG § 1B1.13, comment.
19     (n.1(A)(i)-(ii).     At 38 years of age, he also does not satisfy the

20     statute’s age-related conditions.        Id., comment. (n.1(B)).

21           Thus, the speculative possibility of COVID-19, even when

22     combined with defendant’s history of Valley Fever, simply does not

23     present an extraordinary and compelling reason to release defendant

24     early from his sentence.      A very recent medical encounter at a

25     hospital paints defendant’s health in a rather positive light.

26     (Govt. Ex 2, pp. 86-88.)      Nor has defendant provided any evidence

27     that he will be less likely to contract COVID-19 if released.

28

                                              12
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 20 of 32 Page ID #:15327



1      Defendant’s circumstances are--in the present pandemic--far closer to

2      ordinary than “extraordinary.”       His motion must be denied.

3                  2.    Defendant remains a danger to the community, likewise
                         defeating his eligibility
4
             Defendant’s motion--even if properly exhausted, and even if
5
       defendant were otherwise eligible for relief--must also be denied
6
       because he remains a danger to the community.
7
             This Court may not reduce a defendant’s sentence unless it finds
8
       that “the defendant is not a danger to the safety of any other person
9
       or to the community, as provided in 18 U.S.C. § 3142(g).” USSG
10
       § 1B1.13; see United States v. Gotti, No. 02-CR-743, 2020 WL 497987,
11
       at *6 (S.D.N.Y. 2020) (release was inappropriate regardless of
12
       extraordinary and compelling circumstances; defendant posed a
13
       continuing danger to the public); accord United States v. Urso, No.
14
       03-CR-1382, 2019 WL 5423431, at *3 (E.D.N.Y. Oct. 23, 2019); United
15
       States v. Applewhite, No. 08-CR-60037, 2020 WL 137452, at *2 (D. Or.
16
       Jan. 13, 2020) (denying compassionate release for seriously ill 80-
17
       year-oldinmate based on danger).
18
             The record here precludes any such finding.         To the contrary,
19
       defendant poses a very real danger to the community.           Although
20
       defendant has no criminal history reflected in the PSR and has had no
21
       disciplinary history while incarcerated, defendant trafficked in
22
       large quantities of methamphetamine and had a gun in furtherance of
23
       his drug trafficking work.       (PSR ¶¶ 69-80.)     In the current climate,
24
       irresponsible social habits also gravely endanger the community.
25
       United States v. Hir, 517 F.3d 1081, 1088 (9th Cir. 2008)
26
       (“community,” within the meaning of 18 U.S.C. § 3142, is not
27
       necessarily confined to local geography).         All California residents
28

                                              13
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 21 of 32 Page ID #:15328



1      are currently required to “heed the current State public health

2      directives” to avoid the spread of COVID-19.          California Executive

3      Order N-33-20 (March 19, 2020), available at

4      https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf.            Such rules,

5      though enforceable by peace officers, rely largely on voluntary

6      compliance.    A person who ignores such rules could increase infection

7      rates, leading to citizens’ severe illness and death.

8            Finally, defendant’s purported rehabilitation alone does not

9      satisfy his burden.      The standard for compassionate release is not
10     just whether someone has performed well in prison.           To the contrary,
11     “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is
12     not, by itself, an extraordinary and compelling reason for purposes
13     of this policy statement.”       USSG § 1B1.13, comment. (n.3).       Even
14     being a “model inmate” does not warrant an “abrupt departure from [a
15     defendant’s] current sentence.”        Applewhite, 2020 WL 137452, at *2.
16     Moreover, because there is a significant difference between doing

17     well in prison and doing well in society, this Court, in evaluating

18     the danger posed by defendant, cannot ignore the nature and
19     circumstances of the offense, defendant’s ties to the community, and

20     his criminal history.      18 U.S.C. § 3142(g).      An examination of those

21     factors weighs against early release.

22           B.    Even If Defendant Were Otherwise Eligible, 18 U.S.C.
                   § 3553(a) Factors Do Not Support a Shorter Sentence
23

24           Any compassionate-release decision--even for a statutorily

25     eligible defendant--must also consider the factors under 18 U.S.C.

26     § 3553(a).    See 18 U.S.C. § 3582(c)(1)(A)(i).        Those factors--which

27     this Court already considered when imposing defendant’s 180 month

28

                                              14
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 22 of 32 Page ID #:15329



1      sentence--do not support his request for premature, permanent

2      release.    They support his original sentence.

3            First, and most centrally, the facts of the case do not merit a

4      reduction of defendant’s sentence.          He trafficked in significant

5      amounts of methamphetamine and admitted he had a gun to facilitate

6      his drug trafficking work.       Second, there is no evidence that the BOP

7      is unable to manage defendant’s health--particularly given the very

8      low number of reported COVID-19 infections at his designated facility

9      - zero inmates and four staff members.         Indeed, there is nothing to
10     suggest that defendant would be safer outside of custody than in
11     custody.
12           Particularly considering both how the BOP has addressed COVID-19

13     generally, and the lack of specific concerns at USP Lompoc

14     specifically, defendant’s circumstances are not sufficiently

15     extraordinary and compelling to justify a modified sentence.            Indeed,

16     defendant’s arguments totally overlook the BOP’s ability to treat

17     infectious disease.      Even chronic conditions “that can be managed in

18     prison are not a sufficient basis for compassionate release.”             United
19     States v. Ayon-Nunez, No. 16-cR-130-DAD, 2020 WL 704785, at *2–3

20     (E.D. Cal. Feb. 12, 2020).       Thus, the Court “cannot assume that the

21     Bureau of Prisons will be unable to manage [any] outbreak or

22     adequately treat [defendant] should it emerge at his correctional

23     facility while he is still incarcerated.” United States v. Gileno,

24     2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (denying

25     compassionate-release motion in COVID-19-related case involving a

26     defendant who raised specific health concerns); accord United States

27     v. Shah, No. 10-70-CJC, ECF No. 329, at 3.         By defendant’s logic,

28     such conditions would universally qualify convicted inmates for

                                              15
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 23 of 32 Page ID #:15330



1      shorter sentences given the present pandemic.          That is and cannot be

2      the case.

3            Nor has defendant provided any evidence that he will be less

4      likely to contract COVID-19 if released.         Defendant’s circumstances

5      are--in the present pandemic--far closer to ordinary than

6      “extraordinary.”     To grant defendant a sentence reduction based such

7      facts would not satisfy the 18 U.S.C. § 3553(a) factors; it would

8      result in a windfall.

9            Third, it bears emphasis that defendant’s health condition is
10     not itself dire--as his own medical and prison records reflect.

11           Fourth, defendant has failed to propose an adequate release

12     plan--a factor relevant to eligibility, and which the BOP carefully

13     considers before recommending compassionate release.           Program

14     Statement No. 5050.50, Compassionate Release/Reduction in Sentence:

15     Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)

16     (January 17, 2019), available at

17     https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

18           Defendant must, pursuant to BOP regulations, not only indicate
19     where he will reside and how he will support himself, but how he will

20     “receive medical treatment and how the inmate will pay for such

21     treatment.”    Id.   He has failed to do so. 4     Again, as noted above,

22     his motion does not even make clear how he is less likely to contract

23     COVID-19 if released than at his current institution.

24

25           4 Although not mentioned in this instant motion, in defendant’s
       request for home confinement to the Warden, defendant said he would
26     live in the home he owns. Although defendant doesn’t provide an
       address, the government assumes he refers to the home his mother
27     placed in his name and used as the location to traffic in
       methamphetamine. (PSR, ¶¶ 69-80, 128.) He also claimed he is
28     eligible for Medi-Cal, yet has “many” unspecified jobs “lined up”
       that provide benefits. Govt. Ex. 4, p. 4.
                                         16
     Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 24 of 32 Page ID #:15331



1            At bottom, granting compassionate release would undermine the 18

2      U.S.C. § 3553(a) factors, resulting in an effective sentence of just

3      112 months, significantly below the two, consecutive, mandatory

4      minimum terms imposed by this court.        The law, and the specific facts

5      of defendant’s case, neither demand nor endorse that result.

6      V.    CONCLUSION
7            Defendant’s motion for compassionate release should be denied

8      for the reasons set forth above.

9            Finally, the government requests that, if this Court ultimately
10     grants relief, the government be given an opportunity to brief
11     appropriate conditions--including a release plan, a mandatory
12     quarantine, and a period of home confinement as a condition of
13     supervised release.      See 18 U.S.C. § 3582(c)(1)(A).
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              17
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 25 of 32 Page ID #:15332




                         Exhibit 4
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 26 of 32 Page ID #:15333
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 27 of 32 Page ID #:15334
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 28 of 32 Page ID #:15335
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 29 of 32 Page ID #:15336
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 30 of 32 Page ID #:15337




                         Exhibit 5
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 31 of 32 Page ID #:15338
Case 2:08-cr-00713-DSF Document 2511 Filed 11/02/20 Page 32 of 32 Page ID #:15339




                                  CERTIFICATE OF SERVICE
         I, CONNIE HOM, declare:
         That I am a citizen of the United States and resident or employed in Los Angeles County,
  California; that my business address is the Office of the United States Attorney, United States
  Courthouse, 312 North Spring Street, Los Angeles, California, 90012; that I am over the age of
  eighteen years, and am not a party to the above-entitled action;
         That I am employed by the United States Attorney for the Central District of California
  who is a member of the Bar of the United States District Court for the Central District of
  California, at whose direction I served a copy of:


   UNITED STATES’ OPPOSITION TO DEFEDANT’S MOTION TO REDUCE SENTENCE
               PURSUANT TO 18 U.S.C. § 3582(C)(1)(A): EXHIBITS
  service was:
  [ ] Placed in a closed                               [X] Placed in a sealed
  envelope, for collection                             envelope for collection and
  and interoffice delivery                             Mailing via United States Mail,
  addressed as follows:                                addressed as follows:

  [ ] Electronic Mail                                  [ ] By facsimile as follows:

  [ ] By hand delivery                                 [ ] By federal express as follows:


  Salvador Sendis-Ramirez No. 62012-112
  USP Lompoc Satellite Camp
  3705 West Farm Road
  Lompoc, California 93436



         This Certificate is executed on, November 3, 2020, Los Angeles, California            .
         I certify under penalty of perjury that the foregoing is true and correct.
                                                             /s/ Connie Hom
                                                               CONNIE HOM
